internal_revenue_service number release date index number ----------------------- ------------------------- --------------------------------------- ---------------------------------------------- ------------------------ department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-150591-07 date date ------------------ -------------------------- ---------------------------------- ---------------------------------------- ---------------------------------------------------- legend taxpayer ------------------------------------------------------------- date op trs month management month date a b c hotel a --------------------------------------------------------------------------------------------------------------- hotel b ------------------------------------------------- --------------------------------------- --------------------------- ---------------------- ------ ----- ---- -------------------------------------------------------------------------------- -- ---- ------- ---- ---------------- ---------------------------------------------- ----------------------------------------------------- --------------------------------------------------------- this is in reply to a letter dated date requesting a private letter plr-150591-07 hotel c year d hotel d e f corporation a date dear -------------- ruling on behalf of taxpayer specifically you have requested a ruling that management qualifies as an eligible_independent_contractor under sec_856 of the internal_revenue_code with respect to certain hotels owned by taxpayer so long as management qualifies as an independent_contractor facts that elected to be treated as a reit for its tax_year ended date taxpayer owns substantially_all of its assets and conducts most of its operations through op a limited_partnership in which taxpayer owns substantially_all of the interests op owns all of the stock of trs a taxable_reit_subsidiary of taxpayer trs has certain wholly-owned subsidiaries primarily leased to trs trs contracts with hotel management companies to operate the hotels under management contracts most of the hotels are operated by the management companies under franchise licenses or brand management agreements with national brand hotel companies the number of hotels under management contacts with each company varies depending on factors such as the sale of hotels and the purchase of other hotels in month trs entered into management agreements with management a hotel management company wholly-owned by taxpayer’s chairman and taxpayer’s as of date taxpayer and its affiliates owned approximately a hotels which are taxpayer is a self-advised publicly traded real_estate_investment_trust reit plr-150591-07 president and chief_executive_officer to operate four hotels in month trs entered into management agreements with management to operate six additional hotels as of date taxpayer’s chairman owned approximately b percent of taxpayer’s common_stock and approximately c percent of op at the same time taxpayer’s president and chief_executive_officer also owned approximately b percent of taxpayer’s common_stock and approximately c percent of op taxpayer has represented that the terms of the management agreements with management were approved by taxpayer’s independent directors and were based on customary arrangements in month when trs entered into the management agreement with management to operate the four hotels management and persons related to management within the meaning of sec_856 the management group operated hotels a b and c the hotels for persons unrelated to taxpayer and trs taxpayer represents that the hotels are qualified lodging_facilities within the meaning of sec_856 of the code in month when trs entered into management agreements with management to operate the other six hotels the management group no longer operated hotel c the management group provides substantially_all the management and operational functions in connection with the operation of the hotels with its own employees as of date the management group manages e hotels for taxpayer management business for more than d years through year management group operated approximately d hotels for persons unrelated to taxpayer or trs the decline in the number of hotels operated by the management group is due primarily to sales of hotel properties that were managed by the management group including some acquired by taxpayer management group has continued to actively pursue hotel management contracts with parties unrelated to taxpayer and trs the management group has recently agreed to manage hotel d at which it employs approximately d employees and contractors law and analysis the management group and its predecessor entities have been in the hotel to qualify as a reit an entity must derive at least percent of its gross_income from sources listed in sec_856 and at least percent of its gross_income from sources listed in sec_856 rents_from_real_property are among the sources listed in both of those sections sec_856 defines rents_from_real_property to include rents from interests_in_real_property charges for services customarily rendered in connection with the rental of real_property and rent attributable to certain leased personal_property however sec_856 excludes impermissible_tenant_service_income from the definition of rents_from_real_property sec_1_856-4 of the income_tax regulations provides plr-150591-07 that rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 sec_856 provides in part that except as provided in sec_856 the term rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly - i in the case of any person that is a corporation stock of such person possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of such person or ii in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of such person sec_856 provides that for purposes of sec_856 the rules prescribed in sec_318 apply for determining the ownership of stock assets or net profits of any person except as modified by subparagraphs a and b of sec_856 sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility to a trs and the property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 provides that the term eligible_independent_contractor means with respect to any qualified_lodging_facility any independent_contractor if at the time such contractor enters into a management agreement or similar service_contract with the trs to operate the facility the contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities for any person who is not a related_person with respect to the reit or the trs sec_856 provides that persons shall be treated as related to each other if such persons are treated as a single employer under subsection a or b of sec_52 sec_856 generally provides that the term qualified_lodging_facility means any lodging_facility unless wagering activities are conducted at or in connection with such facility by any person who is engaged in the business of accepting wagers and who is legally authorized to engage in the business at or in connection with such facility plr-150591-07 although not definitive with respect to determining whether an independent_contractor is actively engaged in the trade_or_business of operating qualified lodging_facilities under sec_856 sec_1_355-3 of the regulations is instructive in determining if that requirement is satisfied the regulation provides that the determination of whether a trade_or_business is actively conducted will be made from all of the facts and circumstances in defining active_conduct_of_a_trade_or_business sec_1_355-3 indicates that for a trade_or_business to be actively conducted substantial management and operational activities generally must be directly carried on by the corporation itself and such activities generally do not include the activities of others outside the corporation including independent contractors however the fact that a portion of a corporation’s business activities is performed by others will not preclude the corporation from being engaged in the active_conduct_of_a_trade_or_business if the corporation itself directly performs active and substantial management and operational functions in revrul_2001_29 2001_1_cb_1348 the service addressed the issue of whether the rental activities of a reit satisfy the active_trade_or_business_requirement of sec_355 in concluding that a reit satisfies this active_trade_or_business_requirement the ruling points to the fact that reits may provide active and substantial management functions with respect to their properties that produce qualifying rents_from_real_property under sec_856 in this case it is represented that management is an independent_contractor within the meaning of sec_856 so the issue presented is whether it is actively engaged in the trade_or_business of operating qualified lodging_facilities at the time that management and trs entered into management contracts for management to operate the hotels management operated f lodging_facilities for parties other than taxpayer or trs the facts indicate that the management group has a history of managing or operating many hotels throughout the united_states substantially_all of the management and operational activities provided by the management group are conducted through employees an attachment to the ruling_request exhibit d dated date includes an article that indicates management was designated by corporation a a leading international hotel company as a preferred management company for corporation a’s properties exhibit d also includes an article in which management’s chief operating officer states the company’s intent to manage several new properties in the near future based upon the information submitted and representations made the facts and circumstances indicate that the activities and business conduct of management are sufficient for management to be treated as being actively engaged in the trade_or_business of operating qualified lodging_facilities accordingly we conclude that management qualifies as an eligible_independent_contractor under sec_856 with respect to hotels it manages or operates for trs provided that management plr-150591-07 continues to qualify as an independent_contractor within the meaning of sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether management qualifies as an independent_contractor under sec_856 whether the hotels are qualified lodging_facilities within the meaning of sec_856 of the code or whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions products
